 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                   Case No. 2:15-cr-00036-JAD-CWH

 5               Plaintiff,                                    ORDER

 6         v.
                                                           ECF No. 150
 7   BRENDA BERNAL,

 8               Defendant.
 9
10         Based on the parties' stipulation, IT IS ORDERED that Ms. Bernal’s
11   conditions of supervised release be modified to remove the residential reentry
12   special condition and allow Ms. Bernal to reside with her mother.
13
14         DATED this 14th day of July, 2021.
15
16
17                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
